MAYFIELD, J.—
(dissenting). — The trial court in my opinion erred in declining to allow the witness Dodd to testify as to whether or not he could see a man standing on the Southern Railway from the scene of the shooting. The court sustained an objection to a ques*469tion calling for this answer, on the ground that the question called for a conclusion or opinion of the witness. Under the facts shown, such evidence would not have been objectionable on this ground, nor on any other, so far as I can see or know. The witness was shown to have been on the ground and to have had the opportunity of knowing as a fact whether a man on the Southern Railway could have been seen from the scene of the shooting. This wras made relevant by the plaintiff having introduced a witness Jones, who testified that he'was on the Southern Railway, and from that point he saw the shooting which injured plaintiff. This evidence was therefore competent as tending to rebut 'or disprove this testimony of the plaintiff.
It has been repeatedly held by this court that a witness who is shown to have a personal knowledge as to the facts inquired about may testify as to whether certain things inquired of could have been seen or heard from one given point to another. — Bonners’ Case, 141 Ala. 517, 37 South. 702; Moody’s Case, 92 Ala. 279, 9 South. 238; Cox v. State, 76 Ala. 66; McVay’s Case, 100 Ala. 110, 14 South. 862; Linn’s Case, 103 Ala. 134, 15 South. 508; Watson’s Case, 90 Ala. 41-45, 7 South. 813. I am also of the opinion that the trial court fell into reversible error in his instruction to, or declination to instruct, the jury, as to the rules of law governing them in regard to plaintiff’s life expectancy. That portion of the charge or declination to charge on this subject, and to which an exception was reserved, was as follows: “Capt. White has so ably laid down the law of expectancy and the rules that might govern you in the event you were to find for the plaintiff on that I do not deem it necessary to undertake to describe it further, for, were I to do so, I might confuse you, and I feel now that he has stated the law so plainly that it is *470not necessary for me to rehearse it.” This was nothing more nor less than express declination on the part of the trial court to instruct the jury as to the law of the case upon this particular subject further than to refer them to what counsel for plaintiff has said to him upon this subject. This was in effect telling them to do what the plaintiff’s counsel said on this subject, if they found for the plaintiff. The court had no right to do this, even though counsel for the plaintiff had stated the law correctly on this subject. It was the duty of the court to instruct the jury on the law as to this subject which Avas an important element in the case, and the defendant had a right to hear that instruction, and to except to it if defendant thought it Avas incorrect. It is not the office or function of counsel to instruct the jury as to the laAV of the case, but that duty the law enjoins upon the judge or judges of the court, and the judge cannot and ought not to be allowed to delegate that authority or power to counsel. While it is the duty of counsel to aid and instruct the judge or court as to the laAV of the case, it is not his duty or right to instruct the jury upon this question; but to aid them in finding the truth and the facts from the evidence in the case. Suppose a party or his counsel should not have heard the argument of opposing counsel as to the rule of laAV in question (and he is not required to hear it, although allowed so to do), then he could never knoAV whether the law was charged correctly. He could object or except only in the manner in Avhich the defendant did in this case. This is a practice which should not be allowed, much less encouraged. I do not for one moment suspect that the trial court intended any wrong or injury in making this statement to the jury, but it was nevertheless error.
Under our system of procedure and practice, the litigants have a right to have the court or the judge thereof *471instruct the jury as to the law of the case litigated, and this right cannot be denied, nor the duty imposed avoided, by telling the jury that counsel have stated the law correctly, if either one excepts to such action. Brickell, C. J., in the case of Woodbury v. State, 69 Ala. 245, 44 Am. Rep. 515, had this to say, when the trial court merely read his charge from other decisions of this court: “The instructions were probably intended to be literal extracts from opinions of this court, defining this offense, embodying its elements, so far as the facts of the particular cases, and the questions involved required a definition of the offense, and a description of its constituent ingredients. As applied to the particular cases, the court is committed to their correctness as legal propositions. But it is very far from being a satisfaction of the duty of a primary court in instructing the jury to borrow these propositions, and recite these definitions, without adaptation of them to the facts of the case which is submitted for the consideration and determination of the jury. The mere recitation of definitions, or of elementary principles, is more often calculated to confuse and mislead than to instruct a jury. . The instruction given by the court affirmatively ex mero motu should present the particular case in all the phases and aspects in which the jury ought to consider it, not giving any undue prominence to, or leaving in obscurity, any phase or aspect there is evidence tending to support; and if such instructions in effect discard or ignore, and thereby induce the jury to discard or ignore any legal, material element of the offense imputed to the accused, they ought not to be supported.” Chilton, C. J., said, in speaking of erroneous remarks or charges of the court, that, “when error is shown, injury will be presumed, unless the record clearly shows that no injury resulted.”
*472In Maxwell’s Case, 89 Ala. 164, 7 South. 828, McClellan, J., in speaking of the doctrine of error without-injury, said he thought the rule was the same in civil and criminal cases, though it was adhered to more strictly in criminal than in civil cases. We quote from that opinion ¡that: “It may be, indeed, it is highly probable, that this evidence did not prejudice the defendant. Nay, further, we are utterly unable to see that it did or could have worked him injury. But on the other hand, we cannot affirmatively see that it did not injure him, and we do not feel that safety and certainty, which the rule even in civil cases requires to rebut the presumption of injury from error, that no harm was done which would warrant us in holding this error to have been without prejudice.” An appellate court can only review the action of a judge — not that of a jury. It can review the action of a judge only by virtue of a statute. It is a very old statute, but not as old as jury trial. It is said- to be the best feature of the jury system that the law is interpreted by professional men and applied by laymen, that by this means the law is divested of all that is not readily comprehended by all men, and technicalities become harmless, or at- least less dangerous.
The judge, the professional interpreter of the law, is an important part of a jnry trial. There can no more be a common-law jury trial without a judge than there can without a jury. The law requires him to instruct the jury in the law of the case, and it is reversible error for him to fail to do so, or to erroneously instruct them.